Citation Nr: 0434120	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  98-09 800 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than October 14, 
1975 for the award of service connection for residuals of a 
shell fragment wound to the left posterior thigh, residuals 
of a shell fragment wound to the left elbow, scar of the 
right foot with a callous formation, and a skin disability to 
include dermatitis and dermatophytosis.  


REPRESENTATION

Appellant represented by:	Christopher A. Somers, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran had active military service from September 1967 
to April 19, 1974.

In a January 1998 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
determined that a September 9, 1974, rating decision denying 
service connection for multiple disabilities was not clearly 
and unmistakably erroneous. This appeal to the Board of 
Veterans' Appeals (Board) ensued.

In November 2000, the Board reviewed the procedural 
background of the case and determined that the issue should 
be characterized as it appears on the title page of this 
decision. After consideration of the directives contained in 
the remand of November 2000, the RO in August 2001 determined 
that the veteran had abandoned his claim and that the 
earliest effective date warranted for the grant of service 
connection was October 14, 1975, as previously adjudicated.

In April 2002, the Board denied the claim of entitlement to 
an effective date earlier than October 14, 1975, for service 
connection for residuals of a shell fragment wound to the 
left posterior thigh, residuals of a shell fragment wound to 
the left elbow, scar of the right foot with a callous 
formation, and a skin disability to include dermatitis and 
dermatophytosis.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2003 order, the Court granted a joint motion by 
the appellant and VA Secretary to vacate the April 2002 Board 
decision and remand the claim for consideration of whether 
the veteran had received notice required by 38 U.S.C.A. 
§ 5103(a) (West 2002), as interpreted in Quartuccio v. 
Principi, 16 Vet App 183 (2002).

In October 2003, the Board remanded this matter to ensure 
that the veteran received the required notice.  



FINDINGS OF FACT

1.  The veteran filed an original claim for service 
connection for multiple disabilities with the RO in 
Philadelphia, Pennsylvania, in June 1974.  

2.  In July 1974, the veteran was informed at his latest 
address of record that he was scheduled for an examination on 
August 5, 1974, in conjunction with his claim.  He failed to 
report for the examination. 

3.  In correspondence dated September 9, 1974, the RO 
informed the veteran at his latest address of record that his 
claim for service connection for multiple disabilities had 
been denied because of his failure to report for the 
scheduled examination.  The letter advised him that no 
further action would be taken unless he informed the RO of 
his willingness to report for an examination by signing a 
statement that was included in the letter.

4.  The scheduled examination was necessary to determine 
whether the veteran had current residuals of the disabilities 
for which he claimed service connection in June 1974.

5.  The veteran abandoned his June 1974 claim, when he failed 
to respond to the September 9, 1974 letter within one year.

The veteran's reopened claim for service connection for 
multiple disabilities was received at the RO in Winston-
Salem, North Carolina, on October 14, 1975.  

6.  A rating decision dated in February 1976 granted service 
connection for the claimed disabilities, effective from 
October 14, 1975. 


CONCLUSION OF LAW

The criteria for an effective date earlier than October 14, 
1975, for the grant of service connection for residuals of a 
shell fragment wound of the left posterior thigh, residuals 
of a shell fragment wound of the left elbow, scar of the 
right foot with callus formation, and a skin disorder 
variously classified as dermatitis and dermatophytosis have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.158(a), 3.400 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In a letter dated in February 2004, VA notified the veteran 
of the evidence needed to substantiate the claim for 
entitlement to an earlier effective date, and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The letter informed 
the veteran that he should provide VA with any evidence or 
information pertaining to his claim.  VA told the veteran 
where to send the evidence.  This is sufficient notice to the 
veteran that he may submit evidence in his own possession.  
The veteran and his attorney did not submit any evidence in 
response to this letter.  

The letter did not tell the veteran of the evidence needed to 
substantiate the claim for an earlier effective date, 
however, the veteran was notified of the pertinent 
regulations for effective dates and the regulations 
pertaining to abandoned claims in the May 1998 statement of 
the case.  The supplemental statements of the case advised 
the veteran of the ways in which the current evidence fell 
short of that needed to grant an earlier effective date.  The 
veteran responded to these notices by making arguments, 
discussed below, showing that he understood what evidence was 
needed to substantiate the claims.  VA's General Counsel has 
held that VCAA notice need not be provided in a single 
document, and can be provided via a statement of the case.  
VAOPGCPREC 7-2004, 69 Fed. Reg. 59,989 (2004).

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, at 119-20  

In this case, the VCAA notice was provided after the initial 
AOJ adjudication.  The veteran was provided with VCAA content 
complying notice in February 2004.  The veteran ultimately 
received the required notice through the above cited letter.  
In Pelegrini, the Court noted that its decision was not 
intended to invalidate RO decisions issued prior to VCAA 
notice, and that a sufficient remedy for deficient notice was 
for the Board to ensure that proper notice was provided.  
Pelegrini v. Principi, at 120, 122-4.  The Board has ensured 
that the required notice was given.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  There 
is no identified evidence that has not been accounted for.  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  In this case, the decision turns on 
the finality of earlier decisions, and the dates of claims.  
Therefore, an examination is not required. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2004). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), the Secretary must reopen a finally disallowed claim 
when new and material evidence is presented or secured with 
respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r)(1)(ii).  A specific claim in the form prescribed 
by VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151 (2004).  A "claim" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2004).

In general, "date of receipt means the date on which a 
claim, information or evidence was received in [VA]."  
38 C.F.R. § 3.1(r) (2004). 

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2004).

Written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."  38 C.F.R. § 3.1(q) 
(2004).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655 (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran filed an original claim for service connection 
for multiple disabilities in June 1974.  The disabilities for 
which the veteran sought service connection included a left 
thigh injury, right foot injury, left arm injury, and a skin 
disability of the back, chest, legs and thighs.  In his 
application for compensation, the veteran listed a mailing 
address in Philadelphia, Pennsylvania.

A VA examination was scheduled for August 5, 1974.  The RO 
notified the veteran of the VA examination in a July 1974 
letter.  The letter was sent to his Philadelphia address.  
The veteran did not report for the scheduled examination.  
The record shows that he also failed to report for a VA 
examination scheduled in May 1974, in conjunction with a 
separate original claim for service connection filed on April 
26, 1974.  The notice of the examination was also sent to his 
Philadelphia address. 

By a letter dated September 9, 1974, the Philadelphia RO 
informed the veteran that his claim for service connection 
had been denied, because he had failed to report for the 
scheduled examination. The letter advised him that no further 
action would be taken unless he informed the RO of his 
willingness to report for an examination by signing a 
statement that was included in the letter. The letter further 
informed him that upon receipt of notification from the 
veteran, an examination would be rescheduled and the claim 
would be reconsidered upon completion of the examination. The 
letter was mailed to the veteran at his Philadelphia address. 

A marriage license and certificate issued in October 1974 
shows that the veteran was a resident of Pennsylvania, and 
that his address on these documents was the same address that 
was used by the RO to notify him of the August 1974 
examination and of the denial of his claim due to his failure 
to report for that examination.

In March 1975, the veteran furnished the Winston-Salem RO 
with a VA form advising the RO of a change of marital status 
(VA Form 21-686c); the form was dated March 3, 1975.  The 
form listed the veteran's address as being in Fayetteville, 
North Carolina.  Correspondence regarding an education claim, 
dated March 19, 1975, was mailed by the Winston-Salem RO to 
the veteran at his North Carolina address.  A report of 
contact, (VA Form 119), regarding the education claim, 
prepared at the Winston-Salem RO on April 24, 1975, also 
reflects the veteran's North Carolina address. 

In a statement received at the Winston-Salem RO on October 
14, 1975, the veteran indicated that he had not heard from VA 
about his original claim for disability compensation.  The RO 
construed the statement as a new claim for service connection 
for multiple disabilities.

The veteran notified the Philadelphia RO of a change of 
address by completing a VA form for that purpose dated 
October 24, 1975. He requested that his claims folder be 
transferred to the RO in Winston-Salem. He listed his old 
address as being in Philadelphia, Pennsylvania. He listed his 
new address as being in Fayetteville, North Carolina. 

The veteran reported for a VA examination scheduled in 
January 1976 in connection with what the Winston-Salem RO 
deemed a new claim for disability compensation which was 
received in October 14, 1975.  After reviewing the service 
medical records and the report of the January 1976 VA 
examination, the RO issued a February 1976 decision granting 
service connection for several disabilities, effective 
October 14, 1975.  The disabilities included a gunshot wound 
scar to the left upper posterior thigh, through-and-through; 
fragment wound of the left elbow; dermatophytosis, 
generalized, variously diagnosed dermatitis of unknown 
etiology; and residuals of a scar to the right foot with 
callus.

In a statement dated in August 1976, the veteran asserted 
that he had moved from Philadelphia to Fayetteville, North 
Carolina in July 1974, and that he had not received notice of 
the August 1974 examination.  On the August 1976 statement, 
he listed his address as the Philadelphia location previously 
used by the RO to notify him of the examination and of the 
denial of his claim due to the failure to report.

In December 1976, the Philadelphia RO advised the veteran at 
his Philadelphia address that October 14, 1975 was the 
correct effective date for the award of compensation 
benefits.

In a July 1978 application for advancement of vocational 
rehabilitation benefits, the veteran again reported that his 
address was at the Philadelphia location used by the RO to 
notify him of the August 1974 examination and of the denial 
of his claim due to his failure to report. 

The veteran used the Philadelphia address in correspondence 
dated from May 1979 to September 1982.  During this period, 
VA sent the veteran numerous pieces of correspondence.  There 
is no indication that any of the correspondence was returned 
as undeliverable. 

In a statement received in July 1997, the veteran alleged 
that the RO had committed clear and unmistakable error in 
failing to grant service connection for several disabilities, 
effective April 19, 1974, the day of his discharge from 
service.  The veteran requested service connection, based on 
clear and unmistakable error, for a gunshot wound of the left 
upper posterior thigh, through-and- through; shell fragment 
wound of the left elbow; dermatophytosis, generalized, 
variously diagnosed dermatitis of unknown etiology; and 
residuals of a scar of the right foot with callus. 

In the July 1997 statement, the veteran argued that his 
failure to report for an examination, scheduled in July 1974, 
should not have been the basis for the RO's denial of his 
original claim for service connection.  He asserted that the 
RO should have adjudicated his claim based on the service 
medical records.  He also argued that records in his claims 
file showed that VA was aware of his change of address from 
Philadelphia to North Carolina as early as March 3, 1975, 
well within the notification period for rescheduling an 
examination and adjudicating his claims.  In support of his 
argument that VA had notice of his change of address, the 
veteran pointed to the above-mentioned VA Form 21-686c, dated 
March 3, 1975; the VA response regarding his education claim, 
dated March 19, 1975; and the Report of Contact, VA Form 119, 
dated April 24, 1975. 

Analysis

Initially, the Board notes that the RO's notice letter, dated 
September 9, 1974, informed the veteran that he had failed to 
report for an examination scheduled by VA in connection with 
the original claim for service connection for multiple 
disabilities.  The denial letter provided him with a form by 
which he might express his willingness to appear for an 
examination.  In effect, the denial letter served as notice 
that the RO had requested evidence that was to be obtained by 
means of the scheduled examination.  Where evidence requested 
in connection with an original claim is not furnished within 
a year after the date of the request, the claim will be 
considered abandoned.  38 C.F.R. § 3.158(a) (2004).  The same 
regulation was in effect during the period from September 9, 
1974, to September 9, 1975.

There is no documentation in the claims folder that the 
veteran responded to the September 9, 1974, notice letter 
within the one-year prescribed period.  However, in 
statements received more than one year after September 1974, 
the veteran related that he would have reported for the 
examination scheduled for August 1974, if the RO had informed 
him of that examination at an address in North Carolina 
rather than in Philadelphia, Pennsylvania.  In essence, these 
statements constitute an assertion that he did not abandon 
his 1974 claim.

In the November 2000 remand, the Board stated that the 
abandonment question was the essential issue germane to the 
appeal.  The Board noted that finality does not attach to a 
claim that has been abandoned, because such a claim is not 
the subject of a decision on the merits.  See Russell v. 
Principi, 3 Vet. App. 310 (1992).  The Board essentially 
concluded that the 1974 RO determination was not a final 
decision on the merits and that, accordingly, it was not 
properly the subject of a clear and unmistakable error 
determination.  The Board further found that if the 1974 
claims were not abandoned, they remained in an open status 
and service connection for the disorders at issue could be 
granted effective the day following discharge from service.  
If the 1974 claims were abandoned, the grant of service 
connection for the disorders at issue could not have an 
effective date prior to October 14, 1975.

The Board therefore directed the RO to make a decision on 
whether the veteran's June 1974 claims for service connection 
for the disorders at issue were abandoned pursuant to the 
provisions of 38 C.F.R. § 3.158.  The Board stated that a 
decision with respect to abandonment had to address two 
essential questions:

a)  Did scheduling the VA examination in 
August 1974 amount to a request by the RO 
for evidence that was essential for 
adjudicating the veteran's claims for 
service connection, or could an 
adjudication as to any or all of the four 
disabilities listed above have been 
accomplished exclusively by a review of 
service medical records?

b)  Did the September 9, 1974, notice 
letter, sent to the veteran at his 
Philadelphia address, provide sufficient 
notice of the veteran's failure to appear 
for a scheduled examination, or was the 
RO also under an obligation to send a 
copy of the September 9, 1974, notice 
letter to the veteran's address in North 
Carolina, an address of which the RO 
became aware at some point in time during 
the period from September 9, 1974, to 
September 9, 1975? 

In August 2001, the RO found that the VA examination 
scheduled for August 1974 was essential to a resolution of 
the veteran's pending claims; that the September 9, 1974 
notification letter sent to the veteran at his Philadelphia 
address provided sufficient notice of the veteran's failure 
to appear for his scheduled examination; and that the RO was 
under no obligation to send a copy of the letter to his North 
Carolina address in the absence of evidence that he had not 
received the letter or that the letter was not forwarded by 
the Postal Service. 

The RO noted, and the record confirms, that a VA examination 
was necessary for adjudication of the claims filed in June 
1974.  The record shows the veteran was treated in May and 
June 1970 for residuals of a through-and-through gunshot 
wound of the left posterior upper thigh, which was also 
described as a gunshot wound of the left buttock with no 
artery or nerve involvement.  The wound was debrided and 
irrigated under local anesthesia on the day of admission to a 
service hospital.  The veteran underwent delayed primary 
closure of the wound under local anesthesia on third day 
following admission.  Infection was noted in the area on the 
fifth day following admission.  The sutures were removed, and 
the area was minimally debrided and packed with gauze.  
Healing was slow, and he was treated with Ampicillin. 

The veteran was discharged to temporarily restricted duty 30 
days following admission.  His treatment thereafter consisted 
of cleaning of the wound and dressing changes.  The service 
medical records do not reflect treatment of the wound after 
June 1970, and the veteran's separation examination in April 
1974 did not show the presence of any residual disability.  
Although the separation examination report refers to multiple 
scars of the back, there was no specific reference to 
residual scars of the gunshot wound of the left posterior 
upper thigh.  Thus, as the RO found, an examination was 
necessary to determine whether there was objective evidence 
of scarring, loss of fascia or muscle substance, or loss of 
muscle power or lowered threshold of fatigue, or impairment 
of muscle tonus. 

The service medical records show that the veteran sustained a 
shell fragment wound of the left arm in September 1970.  The 
wound was debrided under local anesthesia on the day of 
admission, and delayed primary closure was performed under 
local anesthesia four days later.  A mild sensory deficit was 
noted along the lateral aspect of the left thenar 
(superficial nerve).  The veteran was discharged to duty 10 
days following admission. 

In January 1971, the veteran was seen for a complaint of 
increasing loss of strength in the left hand.  It was then 
noted that the fragment wound was in the area of the left 
epicondyle.  The veteran was briefly hospitalized in January 
1971 for evaluation.  On a neurological evaluation during 
hospitalization, it was reported that the veteran had noted 
some numbness from the left elbow down the lateral side and 
weakness of grip of the left hand.  An examination suggested 
the presence of numbness of the lateral aspect of the left 
hand and the fingertips of the 2nd through 5th fingers, and 
radial nerve damage was initially suspected.  However, it was 
subsequently felt that the complaint was essentially 
subjective and that the left elbow was within normal limits, 
except for a 2 centimeter scar on the lateral aspect of the 
left elbow.  An X-ray of the elbow was also said to show a 
fragment.  Nevertheless, the veteran was discharged to duty 
two days after admission.  His last treatment for this wound 
was in January 1971.  No residual disability was shown on the 
separation examination conducted the day before his discharge 
from service.  An examination was therefore necessary to 
determine the existence and extent of any residual 
disability.

The service medical records demonstrate that the veteran was 
seen in May 1970 with a complaint of a callus bothering his 
right foot secondary to a laceration sustained in January 
1969.  He was seen later in May 1970 for a complaint of an 
ingrown toenail and callus on the bottom of the right foot.  
Medication was applied to the callus.  The veteran was 
instructed to return to the clinic only if his problem caused 
him more discomfort or pain.  The service medical records 
fail to show any treatment for this condition after May 1970.  
On his separation examination in April 1974, the veteran's 
feet were normal.  An examination was therefore necessary in 
order to determine the existence and extent of any chronic 
disability of the right foot. 

The service medical records also reflect that the veteran was 
seen on numerous occasions for treatment of a variety of skin 
conditions.  Punch biopsies in November 1971 and August 1973 
resulted in diagnoses of chronic nonspecific dermatitis, 
although clinical examiners also entertained a number of 
other diagnoses.  A biopsy in June 1972 resulted in a 
diagnosis of chronic vasculitis.  However, the skin was 
normal on clinical examination at separation, and an 
examination was necessary to determine if any chronic skin 
disorder was present following the veteran's separation from 
service. 

The Board notes that it is not enough to sustain injury in 
service; in order to be service connected for a disability, 
there must be evidence of a chronic condition that persists 
beyond service and results in disability.  Then as now, 
service connection may only be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (formerly 38 U.S.C.A. § 310).  A 
disability means "impairment in earning capacity resulting 
from such diseases and injuries and their residual 
conditions..."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) 
(quoting 38 C.F.R. § 4.1 (1990).  In the absence of proof of 
a present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  See Degmetich v. 
Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997) (claimant must 
have disability at time of application for benefits and not 
merely findings in service). 

The Board therefore concludes that the RO was correct in 
finding that an examination was necessary in this case to 
determine existence and extent of any residual disability 
resulting from the disease or injury incurred in service.  By 
failing to report for the scheduled examination, the veteran 
effectively abandoned the claim he filed in June 1974. 

The Board further concludes that the September 9, 1974, 
notice letter, sent to the veteran at his Philadelphia 
address, provided sufficient notice of the veteran's failure 
to appear for his scheduled examination and that his claim 
was being denied.  

The Board notes that the RO's notice letter, dated September 
9, 1974, informed the veteran that he had failed to report 
for an examination scheduled by VA in connection with the 
original claim for service connection for multiple 
disabilities.  The denial letter provided the veteran with a 
form by which he might express his willingness to appear for 
an examination.  In effect, the denial letter served as 
notice that the RO had requested evidence that was to be 
obtained by means of the scheduled examination.  There is no 
documentation in the claims folder that the veteran responded 
to the RO's notice letter of September 9, 1974, within the 
one-year prescribed period.  

The Board is further of the opinion that the RO was under no 
obligation to send a copy of the September 9, 1974, notice 
letter to the veteran's North Carolina address after it 
became aware of that address during the period from September 
9, 1974, to September 9, 1975, in the absence of an 
indication from the Postal Service that the notice letter 
could not be delivered to the veteran. 

This case is similar to the facts presented in Wamhoff v. 
Brown, 8 Vet. App. 517 (1996), although there are also points 
of departure that will be discussed below.  In Wamhoff, the 
Board denied the appellant's claim of entitlement to an 
earlier effective date for a grant of service connection and 
a compensable rating for chronic subluxation and dislocation 
of the left shoulder and internal derangement of the right 
knee, based on the appellant's assertion of clear and 
unmistakable error in a prior rating decision of March 19, 
1982.  The regulations cited and quoted in Wamhoff were in 
pertinent part identical to those in force in 1974.  The 
Court in Wamhoff noted that: 

Section 3.329, a regulation that is no longer in 
effect, required that "[e]very person applying for 
or in receipt of compensation or pension shall 
submit to examinations...when required by the 
Veterans Administration under Veterans 
Administration regulations or other proper 
authority."  38 [C.F.R.] § 3.329. Section 3.326(a) 
authorized a VA examination when there was a 
"reasonable probability of a valid claim," and 
finally, section 3.327(b) required "that at least 
one [VA] examination be made in every case in which 
compensation benefits are awarded."  38 [C.F.R.] 
§§ 3.326(a) and 3.327(b).  The Court notes that 
pursuant to section 3.327(b), the appellant's SMR's 
[service medical records] could qualify as a VA 
examination; however, the Court also recognizes 
that pursuant to 3.326, the VARO was well within 
its authority to require that the appellant undergo 
a current VA examination, when as in the instant 
case, the SMR's are insufficient to establish 
service connection.  Here, the SMR's are 
insufficient because during the appellant's 
separation exam there were no clinical findings 
with respect to limitation of motion or painful 
motion and no x-rays were taken to confirm the 
status of the disability. 

In its review, the [Board] found that based on the 
evidence of record at the time the initial claim 
was disallowed, there was no way to confirm that 
the appellant had any residuals from the injuries 
documented in his SMR's, absent a contemporary 
medical examination.  This Court's case law is well 
settled in this area.  In order for a claimant to 
be awarded service connection there must be 
evidence of a present disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases where an 
in-service incident has resulted in a disability, 
and "in the absence of proof of a present 
disability there can be no valid claim");  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992) ("it is 
incumbent upon the veteran to submit to VA 
examinations if he is applying for, or in receipt 
of, compensation"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (a service connection claim 
must be accompanied by evidence which establishes 
that the claimant currently has the claimed 
disability).  In fact, as the Court in Dusek 
stated, the VA has a "statutory duty to assist the 
veteran in developing the facts pertinent to his 
claim by ordering such an examination."  Dusek, 2 
Vet. App. at 521 (citing 38 U.S.C. § 5107(a) [as in 
effect prior to November 9, 2000]).  Here, the 
appellant's SMRs and his separation exam, the only 
evidence of record, did not establish that the 
appellant "currently had the claimed disability."  
Rabideau, 2 Vet. App. at 144.  Accordingly, because 
the record was devoid of evidence demonstrating a 
current disability, it was proper for the VARO to 
require that the appellant undergo a current 
medical examination to establish service 
connection.
Wamhoff, 8 Vet. App. at 521. 

The Wamhoff Court continued as follows:

The appellant did not report for the required 
medical examination or furnish the requested 
evidence within the specified one year of the 
request; therefore, the VARO was required, by VA 
regulations, to consider the claim abandoned.  See 
38 C.F.R. § 3.158.

The Court drew a distinction between the case before it and 
those before the Court in Hyson v. Brown, 5 Vet. App. 262, 
265 (1993), where the Court held that VA could not consider a 
claim abandoned when the veteran fails to report for a VA 
examination if there is evidence of an alternate known 
address.  The Court in Hyson stated that the VA is precluded 
from determining a claim abandoned only when "a file 
discloses other possible and plausible addresses and an 
attempt should be made to locate him at the alternate known 
address before finding abandonment of a previously 
adjudicated benefit."  Id. at 265.

In Wamhoff, the file did not disclose any other possible 
addresses for the appellant.  The Wamhoff court concluded 
that:

Because the appellant's current disability was not 
verified by VA medical personnel until 1991, when 
he reopened his claim and reported to an October 
1991 VA examination, the [Board] was correct in 
finding that June 1991 was the proper effective 
date for the grant of service connection for the 
appellant's injuries.  38 U.S.C. § 5110(a); 
38 C.F.R. § 3.158.
Wamhoff, 8 Vet. App. at 522. 

Although the veteran essentially contends that he never 
received these letters, his assertion in this regard is 
insufficient to overcome the presumption of regularity that 
attends the administrative functions of the government.  The 
law presumes that the notice letters were properly mailed and 
forwarded in the absence of clear evidence to the contrary.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary").  See McCullough v. 
Principi, 15 Veteran. Appellant . 272 (2001) (appellant's 
assertion that she did not recall receiving notice from 
originating agency that she had 180 days to request waiver of 
recovery of overpayment of death pension was not "clear 
evidence to the contrary" to rebut presumption that notice 
was properly mailed to her); YT v. Brown, 9 Vet. App. 195, 
199 (1996) (the appellant's statement that she did not 
receive the November 1990 statement of the case is not the 
"clear evidence to the contrary" that is required to rebut 
the presumption of regularity that the notice was sent); 
Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary' which is sufficient to rebut 
the presumption").  

At the time that the notice of the scheduled VA examination 
was provided to the veteran in July 1974, and the notice of 
the denial of his claim for failure to report was provided to 
him in September 1974, the Philadelphia RO was without any 
indication that the Philadelphia address was not his latest 
address of record.  38 C.F.R. § 3.1(q) (2004) (notice means 
written notice sent to a claimant at his latest address of 
record).  The same regulation was in effect in 1974. 

The record indicates that on August 27, 1974, the veteran 
filed a claim for educational benefits under chapter 34, 
title 38, United States Code, with the Winston-Salem RO 
listing a post office box in Spring Lake, North Carolina, as 
his mailing address.  The claim indicated that the veteran 
would be attending a truck driver school in Spring Lake from 
September 2 to October 11, 1974.  In October 1974, the 
Winston-Salem RO verified that the veteran had been in 
attendance at the truck driver course since September 2 and 
informed the veteran that action would be taken on his claim 
soon.  In November 1974, the veteran's claims folder was 
permanently transferred to the Winston-Salem RO so that that 
RO could adjudicate his new claim for education benefits.  
The following month, the Winston-Salem RO granted educational 
benefits for the period of enrollment in the school.  On 
February 21, 1975, the veteran filed another claim for 
chapter 34 benefits with the Winston-Salem RO, listing a 
street address in Fayetteville, North Carolina, as his 
mailing address.  In April and May 1975, the Winston-Salem RO 
addressed correspondence to the veteran regarding his 
education benefits at his Fayetteville street address.  
However, the record does not show that at any time prior to 
October 14, 1975, the veteran indicated a willingness to 
report for an examination in conjunction with his June 1974 
claim. 

While this history suggests that the veteran had a temporary 
address in North Carolina from approximately August 27, 1974 
to October 1974, there is no indication that the veteran 
considered this to be his permanent address.  His use of the 
Philadelphia address on the marriage certificate strongly 
suggests that the Philadelphia address remained valid during 
August and September 1974.  Further, the July 1974 notice of 
examination was sent prior to any report of the North 
Carolina address.  The fact that the Philadelphia RO's 
notices were not returned, also suggests that the 
Philadelphia address was correct.  In any event the RO had no 
reason to suspect that the address was inaccurate. 

Under the law in effect in 1974, the veteran's failure to 
indicate a willingness to report for an examination is fatal 
to his earlier effective date claim now.  The controlling 
regulation at that time placed the burden on the veteran to 
indicate a willingness to report for an examination.

The Board further notes that the alternative address in this 
case, unlike in Hyson, was located in a different state and 
was provided to a different RO.  As the addresses in Hyson 
were all located in Missouri, only the RO in St. Louis would 
have been involved.  The information furnished here involved 
a different claim - one for education, not compensation 
benefits.  The record shows that the veteran did not advise 
the Philadelphia RO of his change of address until late 
October 1975, when he requested that his claims folder be 
forwarded to the Winston-Salem RO. 

The Board observes that in Jones v. West, 12 Vet. App. 98, 
101 (1998), the Court of Appeals for Veterans Claims held 
that the failure to include a room number on a street address 
to which the RO sent documents to the veteran was 
insufficient to overcome the presumption of regularity 
applicable to VA's mailing of a notice that disability 
compensation would be suspended for failure to report for an 
examination in view of fact veteran was in fact receiving 
mail sent to address VA was using.  In the course of its 
decision, the Court distinguished Hyson.  While acknowledging 
that VA had a duty to mail notice of a physical examination 
to other known addresses of the veteran prior to terminating 
his benefits, the Court also noted that in Hyson, the notice 
to report for the examination was: 

Actually returned to VA by the Postal Service as 
"undeliverable,"  Hyson, 5 Vet. App. at 264, and, 
further, the Court stressed that the Hyson decision 
was limited to the "peculiar facts of [the Hyson] 
case," specifically including the fact that the 
notice had been returned to VA, ibid. (emphasis in 
original).  In the instant case, there is no 
evidence that the notice was returned as 
"undeliverable"; furthermore, in the instant case 
the veteran had specifically told VA to use his new 
address, whereas, in Hyson VA was aware of at least 
two different, and apparently current, addresses - 
one a residence that the veteran purchased using 
funds from a VA loan (unrelated to the matter 
presented in Hyson) and the other an address at 
which the veteran had received VA correspondence 
relating to the claim that was actually at issue in 
Hyson, see Hyson 5 Vet. App. at 264 (noting veteran 
had an address relating to a VA home loan and that 
that address was apparently not used by the veteran 
in correspondence relating to the claim at issue in 
Hyson). 
Jones, 12 Vet. App. at 102.

The Board again notes that the address change in this case 
involved a different claim.  It involved a different type of 
claim which did not involve the adjudication division of the 
RO and which was filed with a different RO in a different 
state. 

As indicated above, the RO treated the claim filed by the 
veteran in June 1974 as abandoned.  The law provides in 
pertinent part that where evidence in connection with an 
original claim or a claim to reopen is not furnished within a 
year after the date of the request, the claim will be 
considered abandoned.  38 C.F.R. § 3.158(a).  After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  Id.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  Id.; see 38 C.F.R. § 3.655(f) (1974) (if a 
claim was abandoned, and the veteran subsequently states that 
he is willing to report for examination, benefits may be paid 
from the date of receipt of the new claim if he reports for 
such examination within 1 year from date of notice to 
report).

As the veteran did not report for the VA examination 
scheduled for August 5, 1974, or respond to the request 
contained in the September 9, 1974, to inform the RO of his 
willingness to report for an examination by signing a 
statement that was included in the letter, he effectively 
abandoned his claim.  The letter was mailed to the veteran at 
his Philadelphia address.  There is no convincing evidence to 
show that he did not receive the notification letter.  There 
is no basis to rebut the presumption of regularity that 
attends the administrative functions of the government.  
Thus, the Board concludes that the RO did not err in finding 
that he abandoned his service connection claim received in 
June 1974.  38 C.F.R. § 3.158(a).  See Morris v. Derwinski, 1 
Vet. App. 260, 265 (1991) (claimants deemed to have knowledge 
of requirements of 38 C.F.R. § 3.158(a)).

In the case of an abandoned claim, the effective date for a 
subsequent grant of benefits can be no earlier than the 
receipt of the reopened claim after the abandonment.  
Fleshman v. Brown, 9 Vet. App. 548 (1996) (Kramer, J. 
concurring); aff'd. Fleshman v. West, 138 F.3d 1429 (Fed. 
Cir. 1998).

The veteran has asserted that there was clear and 
unmistakable error in the September 1974 decision because it 
failed to grant service connection without requiring an 
examination.

The Court has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established:

(1)...the correct facts, as they were known at the 
time, were not before the adjudicator (i.e. more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were 
incorrectly applied, (2) the error must be 
"undebatable" and of the sort "which had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE [clear and 
unmistakable error] must be based on the record and 
law that existed at the time of the prior 
adjudication in question.
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).

As the Board's earlier discussion should make clear, the RO 
had a reasonable basis for requiring an examination, prior to 
granting service connection.  There was no evidence of 
current disability and an examination was necessary to 
determine whether there was such disability.  Thus the 
failure to provide an examination could not constitute clear 
and unmistakable error.  It was the February 1976 rating 
decision that set the effective date for the grants of 
service connection.  This decision did not become final 
because the veteran's August 1976 statement constituted a 
valid notice of disagreement with effective date selected in 
that decision, and the RO did not issue a statement of the 
case in response to the notice of disagreement.  See Kuo v. 
Derwinski, 2 Vet. App. 662 (1992) (where an appellant and his 
representative had not properly been furnished with a SOC the 
period in which to appeal the adjudicative determination in 
question never commenced to run, and the determination was, 
therefore, not final), vacated on other grounds, No. 91-1053 
(1993)(per curiam order) (unpublished).

This defect has been remedied by the statement of the case 
and the supplemental statement of the cases issued during the 
course of the current appeal and by the fact that the veteran 
has submitted a valid substantive appeal regarding the 
earlier effective date issue.  As previously explained, the 
Board cannot find a basis for an earlier effective date than 
that selected by the RO.

Under 38 C.F.R. § 3.158(a), the effective date for the grant 
of service connection could not be earlier than the date of 
the reopened claim.  Therefore, the Board finds that the 
earliest possible effective date for the grant of service 
connection for residuals of a shell fragment wound to the 
left posterior thigh, residuals of a shell fragment wound to 
the left elbow, scar of the right foot with a callous 
formation, and a skin disability to include dermatitis and 
dermatophytosis is October 14, 1975, the date of receipt of 
reopened claim.  38 C.F.R. § 3.400.  

The Board has also reviewed the record to determine whether 
an informal claim was filed prior to October 14, 1975.  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  No document was received between 
September 9, 1974, when the veteran was notified that the 
claim was denied, and October 14, 1975, when the request to 
reopen was received, that could be construed as an informal 
claim to reopen the claim for service connection for the 
multiple disabilities.   

Accordingly, under the applicable regulations, October 14, 
1975, the date of receipt of the claim to reopen, is the 
earliest possible effective date for the award of service 
connection for residuals of a shell fragment wound to the 
left posterior thigh, residuals of a shell fragment wound to 
the left elbow, scar of the right foot with a callous 
formation, and a skin disability to include dermatitis and 
dermatophytosis.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt, where 
applicable, but finds that the weight of the evidence is 
against the claim.


ORDER

Entitlement to an effective date earlier than October 14, 
1975 for the award of service connection for residuals of a 
shell fragment wound to the left posterior thigh, residuals 
of a shell fragment wound to the left elbow, scar of the 
right foot with a callous formation, and a skin disability to 
include dermatitis and dermatophytosis is denied.    




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



